DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 10/5/2021. 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.

An authorization for this Examiner’s Amendment was given by Attorney Timothy D. MacIntyre on 10/13/2021.

The amendments are the following: 

Regarding Claim 8, Cancelled. 

Regarding Claim 9, Cancelled. 

Regarding Claim 10, Cancelled. 

Regarding Claim 11, Cancelled. 

Allowable Subject Matter
Claims 1-2 and 4-6 are allowed. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:
 
Kuschnerov et al (US Pub 20130045015) Fig 1 teaches a coherent receiver having a dispersion compensation unit 9 configured to acquire an electrical signal resulting from conversion of an optical signal (i.e. from ADCs 5-8) and performing, on the electrical signal, dispersion compensation with a predetermined compensation amount, where the coherent receiver has an arrangement 50 with a clipping unit 66 (i.e. between carrier recovery unit 12 and forward error correction unit 13), where the coherent receiver has a clip rate measurement unit that measures (i.e. as shown in Fig 7) a clip rate (clipping cost) (e.g. a clipping level of .6 related with BER plot 74 having a lowest BER cost, a clipping level of 1 related with BER plot 76 having a mid BER cost, and a clipping level of 3 related with BER plot 77 having a highest BER cost) for the electrical signal subjected to the dispersion compensation (i.e. performed at the dispersion compensation unit 9), and where a clipping level (e.g. a clipping level of .6, 1 or 3 as shown in Fig 7) is a clip rate that has a zero rate of change.

McVey et al (US Pub 20090016737) teaches a system 118 having a control unit 122 configured to detect a compensation amount for a dispersion compensation unit 120 that minimizes a bit error rate BER (e.g. obtained from a bit error rate module 124).

Also, the prior art pertinent to the Applicant’s disclosure and not relied upon is the following:

Maeda et al (US Pat 10541757) and more specifically Fig 1.

Rapp et al (US Pat 9544055) and more specifically Fig 1.

Abe et al (US Pub 9385766) and more specifically Fig 13.

Honda et al (US Pub 20150288458) and more specifically Fig 4.

Shibutani et al (US Pub 20130084080) and more specifically Fig 1.

Swanson et al (US Pub 20120076502) and more specifically Fig 4.

Sakamoto et al (US Pub 20120051754) and more specifically Fig 2.

Yasuda et al (US Pub 20120045208) and more specifically Fig 1.

Secondini et al (US Pub 20120027418) and more specifically Fig 11.

Hosking (US Pat 7978982) and more specifically Fig 5.

Tanaka et al (US Pub 20090116844) and more specifically Fig 1.

Hoshida et al (US Pub 20080031633) and more specifically Fig 1.

The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A reception apparatus comprising: 
a dispersion compensation unit configured to acquire an electrical signal resulting from conversion of an optical signal and perform, on the electrical signal, dispersion compensation with a predetermined compensation amount; 
a clip rate measurement unit configured to measure a clip rate for the electrical signal subjected to the dispersion compensation; and 
a control unit configured to detect the compensation amount that minimizes the clip rate, wherein the control unit causes the clip rate measurement unit to measure the clip rate a plurality of times while varying the compensation amount of the dispersion compensation by the dispersion compensation unit, to detect the compensation amount that minimizes the clip rate.

Although reception apparatuses that compensate for dispersion are known in the art, there is no teaching, suggestion or motivation to generate a reception apparatus 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
 

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636